II116th CONGRESS1st SessionS. 2842IN THE SENATE OF THE UNITED STATESNovember 13, 2019Mrs. Capito (for herself and Ms. Klobuchar) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XVIII of the Social Security Act and the Bipartisan Budget Act of 2018 to expand and
			 expedite access to cardiac rehabilitation programs and pulmonary
			 rehabilitation programs under the Medicare program, and for other
			 purposes.
	
		1.Short titleThis Act may be cited as the Increasing Access to Quality Cardiac Rehabilitation Care Act of 2019.
		2.Expanding access to cardiac rehabilitation programs and pulmonary rehabilitation programs under
			 Medicare program
			(a)Cardiac rehabilitation programsSection 1861(eee) of the Social Security Act (42 U.S.C. 1395x(eee)) is amended—
				(1)in paragraph (2)—
					(A)in subparagraph (A)(i), by striking a physician’s office and inserting the office of a physician (as defined in subsection (r)(1)) or the office of a physician assistant,
			 nurse practitioner, or clinical nurse specialist (as those terms are
			 defined in subsection (aa)(5)); and
					(B)in subparagraph (C), by inserting after physician the following: (as defined in subsection (r)(1)) or a physician assistant, nurse practitioner, or clinical nurse
			 specialist (as those terms are defined in subsection (aa)(5));
					(2)in paragraph (3)(A), by striking physician-prescribed exercise and inserting exercise prescribed by a physician (as defined in subsection (r)(1)) or a physician assistant,
			 nurse practitioner, or clinical nurse specialist (as those terms are
			 defined in subsection (aa)(5)); and
				(3)in paragraph (5), by inserting after physician the following: (as defined in subsection (r)(1)) or a physician assistant, nurse practitioner, or clinical nurse
			 specialist (as those terms are defined in subsection (aa)(5)).
				(b)Pulmonary rehabilitation programsSection 1861(fff) of the Social Security Act (42 U.S.C. 1395x(fff)) is amended—
				(1)in paragraph (2)(A), by striking physician-prescribed exercise and inserting exercise prescribed by a physician (as defined in subsection (r)(1)) or a physician assistant,
			 nurse practitioner, or clinical nurse specialist (as those terms are
			 defined in subsection (aa)(5)); and
				(2)in paragraph (3), by inserting after physician the following: (as defined in subsection (r)(1)) or a physician assistant, nurse practitioner, or clinical nurse
			 specialist (as those terms are defined in subsection (aa)(5)).
				(c)Effective dateThe amendments made by this section shall apply with respect to items and services furnished on or
			 after January 1, 2021.
			3.Expediting access to cardiac rehabilitation programs and pulmonary rehabilitation programs under
			 Medicare programSection 51008(c) of the Bipartisan Budget Act of 2018 (Public Law 115–123; 42 U.S.C. 1395x note) is
			 amended by striking January 1, 2024 and inserting January 1, 2021.